Citation Nr: 1445418	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the RO. 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include CAPRI records.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The issues of service connection for a bilateral hearing loss disability and tinnitus are remanded for purposes of completing evidentiary development necessary for adjudication of the claim.

In his September 2012 Notice of Disagreement and October 2012 Form 9, the Veteran reported that his hearing loss and tinnitus began in service and had "continued to this day."  The Veteran also claimed that post-service noise exposure only occurred with adequate hearing protection. 
 
The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran was afforded a VA examination in July 2012 when the examiner rendered medical opinions stating that the Veteran's hearing loss and tinnitus were not at least as likely as not related to his service.  The Board notes that the examiner's rationale was primarily based on the fact that the Veteran was not shown to have hearing loss or tinnitus in service and the Veteran's report of post-service noise exposure.  

The examiner did not, however, identify the source of the post-service noise exposure or consider the Veteran's claimed use of hearing protection.  Moreover, the examiner did not address the Veteran's lay statements that his hearing loss and tinnitus began in service and had continued thereafter.  

It would have been helpful had the examiner discussed medically known or theoretical causes of hearing loss and tinnitus, and how hearing loss and tinnitus that result from noise exposure or acoustic trauma generally present or develop, as distinguished from other causes.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to refer the Veteran's claims folder to the July 2012 VA examiner or a suitably qualified substitute in order to obtain a clarifying opinion as to the nature and likely etiology of the claimed hearing loss and tinnitus.  

The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and lay statements.

The Veteran in this case reports experiencing hearing loss and tinnitus in service and thereafter.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After reviewing the entire record, including the service treatment records, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has current disability manifested by hearing loss and tinnitus that had its clinical onset in service or otherwise is due to any event or incident of that service to include the exposure to harmful noise levels.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing all indicated development, the AOJ should readjudicate the matters remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


